OPINION
WILSON, Justice.
Relator, Daniel Johnson, filed a motion for leave to file a petition for writ of mandamus, requesting this Court to order Judge Sandel to vacate his January 12, 1995 order.
Johnson filed suit against Wayne Scott and M.B. Thaler, the real parties in interest, and served discovery requests on them. The discovery requests are not part of the record before us. The defendants filed a motion for a protective order, asking the trial court to stay discovery until the issue of their official immunity is resolved. Judge Sandel granted the motion for protection in his January 12, 1995 order. The order protects the defendants from answering Johnson’s “discovery requests pending resolution of the threshold issue of the defendants’ qualified immunity.”
Because the discovery requests are not in the record, we cannot determine whether the discovery requests relate to the issue of official immunity or to any other issue in the case and therefore, cannot determine whether Judge Sandel abused his discretion by granting the protective order.
Therefore, the motion for leave to file a petition for writ of mandamus is DENIED.
It is so ORDERED.
O’CONNOR, J., concurring.